RESPONSE TO AMENDMENT

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Application
Applicant’s claim amendments and remarks filed on 7/6/2020 have been received. In the response filed on 7/6/2020, claims 1, 6, 11, and 14 were amended. 
Claims 1, 6, 11, and 14 are pending. Claims 2-5, 7-10, 12, and 13 are canceled. Claims 1, 6, 11, and 14 are rejected. 

Withdrawn Rejections
The rejections, made of record in the office action mailed on 5/14/2020, have been withdrawn due to applicant’s amendment filed on 7/6/2020.

Claim Rejections - 35 USC § 102/103
The following is a quotation of pre-AIA  35 U.S.C. 102(b):
A person shall be entitled to a patent unless –
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

The following is a quotation of 35 U.S.C. 102(A)(1):
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claim 11 is rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Kawabata et al., US 2006/0159830 A1. 
In claim 11, the phrase "degummed by an action of phospholipase . . .  wherein the phospholipase is phospholipase A2 and an amount of the phospholipase A2 used is 50,000 to 200,000 IU with respect to 1 kg of cocoa butter " is a process limitation in the product claim. Therefore, the claim is a product-by-process claim. It has been held that even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. It is the patentability of the product claimed and not of the recited process steps which must be established. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. MPEP 2113. Once a product appearing to be the same or similar is found and a 35 USC 102/103 rejection is made, the burden shifts to the applicant to show an unobvious difference. MPEP 2113.
In the present case, the process limitations suggest a food having photodegradation resistance, comprising cocoa butter that is degummed, wherein the food contains no cacao component among non-oil components.
Kawabata discloses a food having photodegradation resistance (capable of preventing quality deterioration such as unpleasant flavor and smell even when the chocolate is placed under light exposure conditions, abstract). Kawabata discloses degummed cocoa butter (para 0028). 
. 

Claim Rejections - 35 USC § 103
Claims 1 and 6 are rejected under 35 U.S.C. 103(a) as being unpatentable over Dayton et al., US 2013/0011887 A1.
Regarding claim 1: Dayton discloses a method of degumming oil (title). Dayton discloses a process comprising a step of providing crude oil and degumming the oil (fig 1, para 0549). Dayton discloses the oil may be cocoa butter (para 0133 and para 0666). 
Phospholipase A2 enzyme
Dayton discloses an enzyme may be added in the degumming step (para 0568). Dayton discloses the enzyme may be a phospholipase A (para 0569). Dayton discloses phospholipase A enzymes including phospholipase A2 (para 0418). Dayton discloses the amount of the enzyme is in the ranges from 10 to 20,000 units, from 20 to 10,000 units, from 50 to 5,000 units, or from 100 to 2,000 units, per 1 kg of the oil (para 0571). 
Dayton does not disclose an amount of the phospholipase A2 used is 50,000 to 200,000 IU with respect to 1 kg of cocoa butter.
Per MPEP 2144.05 II, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. A change in form, proportions, or degree will not sustain a patent. It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions. 

In the present case, like Aller, the claimed concentration is different than that of the prior art. As such, the claimed concentration of enzyme (amount of the phospholipase A2 used is 50,000 to 200,000 IU with respect to 1 kg of cocoa butter) represents the mere carrying forward of an original patented conception involving only change of proportions or degree. Therefore, the claimed invention is not such an invention as will sustain a patent.
With respect to the preamble phrases “of producing cocoa butter having photodegradation resistance” (claim 1) and “of imparting photodegradation resistance to cocoa butter” (claim 6): 
The phrases are statements of intended use. In process claims, a claimed intended use must result in a manipulative difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. MPEP 2111.02. In the present case, the prior art suggests the conventional nature of contacting cocoa butter with phospholipase A2. As such, the intended use does not patentably distinguish the claimed invention from the prior art. 

Claims 11 and 14 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kawabata et al., US 2006/0159830 A1; in view of Dayton et al., US 2013/0011887 A1.
Kawabata discloses a food having photodegradation resistance (capable of preventing quality deterioration such as unpleasant flavor and smell even when the chocolate is placed under light exposure conditions, abstract). Kawabata discloses degummed cocoa butter (Examples 1-4). 

Kawabata does not disclose the cocoa butter is degummed by an action of phospholipase A2. 
Dayton discloses a method of degumming oil (title). Dayton discloses existing methods are not sufficient to remove or react non-hydratable phospholipids present in the oil because the NHPs are not available to be hydrated or reacted to enable their removal (para 0012). Dayton discloses that there is a need for cost effective and efficient methods for removing NHPs, hydratable phospholipids, and lecithins (known collectively as "gums") from vegetable oils to produce a degummed oil or fat product that can be used for food production (para 0013). Dayton discloses a process comprising a step of providing crude oil and degumming the oil (fig 1, para 0549). Dayton discloses the oil may be cocoa butter (para 0133 and para 0666). Dayton discloses an enzyme may be added in the degumming step (para 0568). Dayton discloses the enzyme may be a phospholipase A (para 0569). Dayton discloses phospholipase A enzymes including phospholipase A2 (para 0418).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed invention to degum the cocoa butter, as taught in Kawabata, by an action of phospholipase A2, as taught in Dayton, to obtain a food comprising cocoa butter that is degummed by an action of phospholipase A2. One of ordinary skill in the art at the time the invention was filed would have been motivated to degum by an action of phospholipase A2 because it is a cost effective and efficient method for removing NHPs, hydratable phospholipids, and lecithins (known collectively as "gums") to produce a degummed oil or fat product (Dayton, para 0013).
Concentration of phospholipase A2
Kawabata discloses a food having photodegradation resistance (capable of preventing quality deterioration such as unpleasant flavor and smell even when the chocolate is placed under light exposure conditions, abstract).

Kawabata and Dayton do not disclose an amount of the phospholipase A2 used is 50,000 to 200,000 IU with respect to 1 kg of cocoa butter.
Per MPEP 2144.05 II, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. A change in form, proportions, or degree will not sustain a patent. It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions. 
Note the discussion in In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.) The present case is similar to the situation in Aller. In Aller, the claimed invention recited a concentration that was higher than that disclosed in the prior art. However, the court held the claimed concentration was obvious over the prior art. 
In the present case, like Aller, the claimed concentration is different than that of the prior art. As such, the claimed concentration of enzyme (amount of the phospholipase A2 used is 50,000 to 200,000 IU with respect to 1 kg of cocoa butter) represents the mere carrying forward of an original patented conception involving only change of proportions or degree. Therefore, the claimed invention is not such an invention as will sustain a patent.

Response to Arguments
Applicant's arguments filed 7/6/2020 have been considered but are moot in view of the new grounds of rejection. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALTER A MOORE whose telephone number is (571) 270-7372.  The examiner can normally be reached on M-F, 9 am-4 pm, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Coupe can be reached at (571)270-3614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/WALTER A MOORE/Primary Examiner, Art Unit 3619